The opinion of the court was delivered by
Marshall, J.:
This is an appeal from a judgment convicting the defendant of having possession of intoxicating liquor. There are eight assignments of error, but the only matters argued may be summarized into the statement that the defendant contends that there was not evidence sufficient to sustain the verdict of the jury.
There was evidence which tended to prove the following facts: That the defendant was working on an oil well near Sun City in Barber county; that he desired to go to Medicine Lodge in that county; that he went in an automobile accompanied by his niece; that he owned a house in Medicine Lodge where his parents lived; that his father had made some intoxicating liquor; that the defendant and his niece went in the automobile to where his parents were living; that he got out of the automobile and went into the house, but left his niece in the automobile; that he was in the house ten or fifteen minutes; that in the automobile there were two jugs, one *278of which was empty and the other of which contained a small quantity of intoxicating liquor; that they^arrived at Medicine Lodge about 8:30 in the evening; that when the defendant came out of the house some mules made a noise and he asked-his niece if she was afraid to make the trip; that she replied that she was not afraid to take the stuff over there; and that the defendant went to the automobile and was handling the jugs when the sheriff and his deputies appeared and took the jugs and liquor.
Extended argument concerning the sufficiency of the evidence to show that the defendant had possession of the jugs and that he knew what was in them cannot serve any good purpose. It was enough to warrant the jury in finding the defendant guilty of the possession of the intoxicating liquor. Any reasonable doubt concerning that matter was for the jury, not for this court.
The judgment is affirmed.